DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation "the module board optical connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 1 is drawn to a connector assembly and claim 2 is an attempt to modify the module board which is not part of the claimed connector assembly. That is to say, claim 2 does not further limit claim 1, because claim 2 pertains to a module board optical connector which is not part of the subject matter of claim 1. It is unclear whether “the module board optical connector” is part of the claimed connector assembly, or part of an additional connector.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6,821,027 B2 Lee et al. (herein “Lee”).
Regarding claim 1, Lee discloses in at least Figs. 1-4 and 8, a connector assembly, comprising: an optical connector housing (802) including a slot (204) positioned to align with a module board edge finger electrical connector (806) on a module board (165) when in use; an optical fiber bundle or ribbon (136) having a first end (left) and a second end (right); a first optical connector (804) on the first end of the optical fiber bundle or ribbon that at least partially fits within the optical connector housing (802), wherein the first optical connector, in use, blind mates with a host optical connector (see col. 9, lines 49-62); and a second optical connector (193) on the second end of the optical fiber bundle or ribbon (136) that, in use, mates with a module board optical connector (194).
                The Examiner notes that the limitation in claim 1, “positioned to align with a module board edge finger electrical connector on a module board when in use” and “in use, mates with a module board optical connector” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claims 3 and 14, Lee discloses in at least Figs. 1-4 and 8, the optical connector housing (802) is attachable to the module board (165).
Regarding claims 4 and 16, Lee discloses in at least Figs. 1-4 and 8, the first optical connector blind mates with the host optical connector as the module board edge finger electrical connector mates with a host electrical connector (col. 9, lines 49-62).
Regarding claims 5 and 17, Lee discloses in at least Figs. 1-4 and 8, providing a compression mechanism attachable to the optical connector housing (col. 7, lines 46-58).
Regarding claims 6 and 18, Lee discloses in at least Figs. 1-4 and 8, the compression mechanism, in use, compresses as the module board edge finger electrical connector mates with the host electrical connector to maintain blind mating of the first optical connector with the host optical connector (col. 7, lines 46-58).
Regarding claim 7, Lee discloses in at least Figs. 1-4 and 8, a method, comprising: providing an optical connector housing (802) including a slot (204) positioned to align with a module board edge finger electrical connector (806) on a module board (165); providing an optical fiber bundle or ribbon (136) having a first end (left) and a second end (right); providing a first optical connector (804) on the first end of the optical fiber bundle or ribbon (4); positioning the first optical connector within the optical connector housing to blind mate with a host optical connector (see col. 9, lines 49-62); providing a second optical connector (193) on the second end of the optical fiber bundle or ribbon (136) to mate with a module board optical connector (194).
Regarding claim 8, Lee discloses in at least Figs. 1-4 and 8, the optical connector housing (802) is attachable to the module board (165).

Regarding claim 10, Lee discloses in at least Figs. 1-4 and 8, providing a compression mechanism attachable to the optical connector housing (col. 7, lines 46-58).
Regarding claim 11, Lee discloses in at least Figs. 1-4 and 8, the compression mechanism is compressible to maintain blind mating of the first optical connector with the host optical connector as the module board edge finger electrical connector mates with the host electrical connector (col. 7, lines 46-58).
Regarding claim 12, Lee discloses in at least Figs. 1-4 and 8,  a system, comprising: a module board (165); a module board optical connector (804); a module board edge finger electrical connector (806) disposed on the module board; an optical connector housing including a slot (shown, not labeled, as gap elements are plugged into) positioned to align with the module board; an optical fiber bundle or ribbon (136) having a first end (left) and a second end (right); a first optical connector (804) on the first end of the optical fiber bundle or ribbon (136), wherein the first optical connector is positioned within the optical connector housing to blind mate with a host optical connector (see col. 9, lines 49-62); and a second optical connector (193) on the second end of the optical fiber bundle or ribbon that mates with the module board optical connector (194).
Regarding claim 15, Lee discloses in at least Figs. 1-4 and 8, a retainer to retain attachment of the optical connector housing to the module board (col. 9, lines 49-62).
Regarding claim 19, Lee discloses in at least Figs. 1-4 and 8, the host optical connector is at least partially contained in a host optical connector housing (col. 9, lines 49-62).
Regarding claim 20, Lee discloses in at least Figs. 1-4 and 8, the host optical connector housing is attachable to a bracket to which the host electrical connector is attached (col. 9, lines 49-62).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883